Citation Nr: 1708192	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-07 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).   

2. Entitlement to service connection for residuals of traumatic brain injury (TBI), to include recurrent headaches and ongoing memory problems.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from June 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned during a January 2017 videoconference hearing; a transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection of residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's GERD symptoms consist of infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux as well as mild vomiting.

2. At no time has the Veteran identified dysphagia as a GERD-related symptom.

3. The Veteran visited an emergency room (ER) for his GERD conditions in December 2011, but his chest or shoulder pain due to his GERD, if any, has not resulted in considerable impairment to the Veteran's health.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for GERD was granted in an August 2012 rating decision and an initial rating of 10 percent was assigned effective March 14, 2012.  The Veteran seeks a higher disability rating at 30 percent.  

Duty to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103 (a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim is not necessary.  

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing adequate VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness in adjudicating his increased rating claim.  38 C.F.R. § 3.159 (c) (2016). 

Increased Rating for GERD

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

GERD is appropriately rated under Diagnostic Code 7346, which covers ratings for hiatal hernia.  Under this formula, a 30 percent rating is assigned for persistently recurrent epigastric distress, with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

Here, the evidence shows that the Veteran is entitled to a 10 percent rating, but his conditions do not meet the requirement of a 30 percent rating (1) because at no time has the Veteran identified dysphagia as a GERD-related symptom and (2) because the medical records indicate that chest or shoulder pain, if any, has not resulted in considerable impairment to the Veteran's health.  The Veteran's symptoms are largely well controlled with medication.

The evidence fails to demonstrate that the Veteran has experienced symptoms of dysphagia as required by the 30 percent criteria.  The Veteran reported in both an April 2012 VA examination and a February 2014 VA examination that his GERD symptoms consisted of infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux as well as mild vomiting.  Further, in an April 2013 notice of disagreement (NOD), the Veteran reported that he was experiencing constant problems with reflux, nausea at least two times per month, vomiting due to reflux at least 1-2 times per week.  Along with the April 2013 NOD, he submitted his statement documenting his GERD conditions over two months from July 2012 to August 2012.  His complaints during these months were consistently about reflux, heartburn, and indigestion.  However, the Veteran has not identified dysphagia as one of his symptoms in any of the documents of record; in fact, he denied having dysphagia in a June 2016 EGD report that he submitted during the January 2017 videoconference hearing.  Since the 30 percent rating requires a symptom of dysphagia in addition to pyrosis (reflux/heartburn) and regurgitation, the Veteran does not meet the symptomatology requirement of a 30 percent rating for his GERD conditions.  

Regarding severity, the record does not support a finding that chest or shoulder pain resulted in considerable impairment to the Veteran's health as required by the rating criteria.  The evidence demonstrates that the Veteran occasionally experienced pain as a result of his GERD conditions.  In his October 2013 statement, the Veteran reported that his GERD was so bad that it came back in 12 hours if medication was not taken.  In the April 2013 NOD, the Veteran reported an incident when he thought he was having a heart attack, but it turned out to be GERD.  The Veteran referred to his incident again in the January 2017 hearing, then adding that he went to an emergency room in December 2011 for this episode.  Moreover, in his GERD symptoms log from July 2012 to August 2012, he noted he felt pain in his back and chest throughout one day in August 2012.  However, the medical evidence in the Veteran's claims file does not demonstrate that GERD has caused a "considerable impairment" to the Veteran's health.  April 2012 VA Examination concluded that there was no impact on his ability to work.  The February 2014 examiner affirmed the finding of no impact on his ability to work and further found that while taking omeprazole helped alleviate the Veteran's GERD symptoms, his current GERD was stable and moderate in severity.  Therefore, the Board finds that it is less likely than not that the Veteran's GERD conditions are severe enough to result in considerable impairment to his health.  

In conclusion, the evidence demonstrates that the Veteran's GERD symptoms are fully and appropriately addressed by the criteria for a 10 percent rating, but there is no suggestion that the Veteran suffered from dysphagia or that GERD has resulted in a "considerable impairment" of health.  Therefore, a 30 percent rating for GERD is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016). 

The Board has also considered whether the Veteran's GERD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's GERD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The reason for not meeting the higher rating here is that his GERD condition lacks one of the symptoms required for the higher rating.  Further, the rating criteria provide for consideration of greater disability and symptoms because the rating criteria in its entirety cover all the symptoms reported by the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Even if the rating criteria do not contemplate the level of disability and symptomatology and are found to be inadequate, the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Generally, the "governing norms" contemplate a disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization.  In the absence of the evidence of such factors as marked interference with employment or frequent periods of hospitalization, the Board is not required to remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Here, the record indicates that the Veteran made no complaint about any interference of his GERD conditions with employment.  While the Veteran visited ER once for his GERD symptoms, he has not been hospitalized.  Therefore, the Veteran's disabilities resulting from GERD do not exhibit related factors that could be contemplated as governing norms by the regulation and hence, the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are not necessary.  

Consequently, referral for extraschedular consideration is not warranted under Thun.  

Total Disability Based Upon Individual Unemployability (TDIU):   

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disable person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  TDIU can be implied.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

"[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  When entitlement to TDIU is raised during the appeal of the rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Id. at 455.  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) ("[U]nder Roberson, a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating."). 

Here, the Veteran raised an issue of unemployability in April 2012.  However, the issue of entitlement to service connection for residuals of TBI has been remanded for further development.  Since it is premature to make a conclusion concerning TDIU at this point before adjudicating the TBI claim, consideration for TDIU is postponed until the TBI claim is adjudicated.  

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55-57 .


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD is denied.


REMAND

Regarding the claim for service connection for residuals of TBI, after a careful review of the record, the Board finds that further development is necessary because the evidence relevant to his TBI claim on file is likely to be incomplete. 

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records, if relevant; other relevant records pertaining to the claimant's active military, naval, or air service that are held by a governmental entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3).  

Here, May 2013 VA progress notes indicate that the Veteran obtained his "medical records from DOD [the U.S. Department of Defense] regarding his head injury" and that he brought in records to Portland/Vancouver VA Medical Center.  The same notes further suggest that the documents, in numerous pages, were supposed to have been scanned into the Veteran's chart for review.  However, those "medical records" remain unidentified, unavailable to the Board, and thus it is impossible to determine whether it was considered in adjudicating his claim for TBI.  There are additional records showing that potentially pertinent records have been scanned into VA electronic records that are not available to the Board.

Further, the Veteran has informed RO that his medical records had been misplaced and also that his medical records during the last 8 years of his service had been destroyed.  See, e.g., October 2013 Veteran's Statement; March 2014 Veteran's Statement in VA 9 form.  However, his claims file indicates that RO has not yet addressed this issue of missing medical records.  Those records may include those scanned into VA systems after being provided by the Veteran.

Therefore, VA must make reasonable efforts to identify and obtain the records in order to satisfy its duty to assist the Veteran under § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, with the assistance of the Veteran as necessary, obtain any outstanding, relevant medical records, including "medical records from the DOD regarding his head injury" as described in the VA progress notes.  All records scanned into other VA medical files should be obtained and associated with the VBMS folder.  All attempts to obtain records should be documented in the claims folder.  

2. Second, obtain an addendum opinion from the February 2014 VA examiner, or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's residual TBI.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record.  The examiner should review the entire record, including any new evidence obtained by AOJ.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed. 

The examiner should identify any and all residuals of TBI and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such residual conditions occurred in or is otherwise etiologically related to military service.  The examiner should consider the Veteran's statements concerning his symptoms as well as May 2005 Northwest Psychological Services Comprehensive Neuropsychological Report.  Then, the examiner should address any inconsistencies between the examiner's opinion and what has been stated in those documents.  

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.  If the examiner finds that an opinion cannot be rendered regarding nature and etiology of a psychiatric disorder without resorting to speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).  

3. After completing the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


